     Case 1:19-cv-01508-AWI-EPG Document 63 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                                     UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11
     L.C. CUNNINGHAM,                                 Case No. 1:19-cv-01508-AWI-EPG (PC)
12
                        Plaintiff,                    ORDER DENYING PLAINTIFF’S MOTIONS
13                                                    IN LIMINE, WITHOUT PREJUDICE
            v.
14                                                    (ECF No. 62)
     M. MARTINEZ, et al.,
15
                        Defendants.
16

17

18          L.C. Cunningham (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action filed pursuant to 42 U.S.C. § 1983.

20          On February 19, 2021, Plaintiff filed motions in limine. (ECF No. 62).

21          Plaintiff’s motions are premature. The Court has not yet opened discovery or set a

22   schedule in this case. The Court notes that, prior to trial, Defendants will be required to file a

23   pretrial statement. Pursuant to Local Rule 281(b), this statement is required to include a list of all

24   prospective witnesses, as well as a list of all documents and exhibits that Defendants intend to

25   offer at trial. As Defendants have not yet filed their pretrial statement indicating the witnesses

26   and exhibits they intend to use at trial, the Court will deny Plaintiff’s motions in limine, without

27   prejudice to Plaintiff refiling the motions after Defendants file their pretrial statement.

28          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motions in limine are DENIED,
                                                        1
     Case 1:19-cv-01508-AWI-EPG Document 63 Filed 02/23/21 Page 2 of 2


 1   without prejudice to Plaintiff refiling the motions after Defendants file their pretrial statement.

 2
     IT IS SO ORDERED.
 3

 4      Dated:     February 23, 2021                            /s/
                                                           UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
